— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination denying petitioner’s application for a makeup examination for promotion to police sergeant, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated April 19, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner’s papers do not contain any competent evidence documenting the medical incapacity conclusorily alleged in the petition and do not show that the administrative determination under review was contrary to law, arbitrary or capricious (cf. Matter of Maycock v New York State Dept, of Civ. Service, Supreme Ct, Nassau *597County, Nov. 30, 1976, Index No. 13436/76, Altimari, J.). Mollen, P. J., Damiani, O’Connor and Rabin, JJ., concur.